Title: To George Washington from Stephen Gregory, 6 July 1789
From: Gregory, Stephen
To: Washington, George



Bordx [France] July 6th 1789

Mr fenwick is the Bearer of a Small two deck Ship which I Beg your Excellency to accept as a feable present this mignature will answer for a Chimney peace of Large Room Before a Looking Glass. Altho not Compleat in Every thing yet it is Neatly finish’d, I wish your Excellency health happiness & Success in Every of your Undertaking⟨s⟩ & in particular that of promoting the happiness of the people of america. I Remain Your Excellency’s most Devoted humble Sert

Stepn Gregory

